NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KORENA R. CLARK,                                No.    20-35749

                Plaintiff-Appellant,            D.C. No. 6:19-cv-00369-MC

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted November 10, 2021**
                              Seattle, Washington

Before: GOULD, TALLMAN, and BUMATAY, Circuit Judges.

      Korena R. Clark appeals from the district court’s decision affirming the

Commissioner of Social Security’s finding that she is not entitled to Supplemental

Security Income (“SSI”) under the Social Security Act. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 405(g) and 28 U.S.C. § 1291. We review the district court’s order

affirming the denial of social security benefits by the administrative law judge

(“ALJ”) de novo and reverse only if the ALJ’s decision was not supported by

substantial evidence or was based on legal error. Ghanim v. Colvin, 763 F.3d 1154,

1159 (9th Cir. 2014). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d

625, 630 (9th Cir. 2007) (citation omitted). We affirm.

      1.     Substantial evidence supports the ALJ’s weighing of the medical

opinion evidence. The ALJ discounted Dr. Brenizer’s opinion, concluding it was

inconsistent with the findings of her examination. For example, Dr. Brenizer opined

that Clark had moderate to marked limitations in cognitive, adaptive, and social

functioning and would likely have conflicts at work and be absent many days. Yet,

during her examination of Clark, Dr. Brenizer described her as appearing fully

oriented, with normal speech, intact memory, and with intact insight and judgment.

See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (holding that

incongruity between a doctor’s opinion and the medical record provides a “specific

and legitimate reason[] for rejecting” the doctor’s opinion (citation and internal

quotation marks omitted)).

      Clark argues that the ALJ improperly rejected Dr. Brenizer’s opinion as

relying too heavily on Clark’s subjective reports. Generally, an ALJ may reject


                                         2
medical opinions “premised to a large extent upon the claimant’s own accounts of

his symptoms and limitations . . . where those complaints have been properly

discounted.” Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (citation

omitted). But the “rule allowing an ALJ to reject opinions based on self-reports does

not apply in the same manner to opinions regarding mental illness.” Id. As discussed

above, however, the ALJ rejected Dr. Brenizer’s opinion in part based on

inconsistencies with Dr. Brenizer’s own objective evaluation.

      The ALJ gave only some weight to Dr. Smyth’s opinion.                Dr. Smyth

concluded that Clark had poor interpersonal skills, low-average motivation, and that

she was at times sidetracked due to labile decompensation. But the ALJ found that

these opinions were not entirely consistent with the results of Dr. Smyth’s

examination of Clark. Namely, Smyth noted that Clark had intact cognition, intact

memory, and good grooming. She was also capable of recalling two out of three

objects, listing the days of the week in reverse order, and understanding and recalling

short and simple instructions. See Tommasetti, 533 F.3d at 1041.

      Moreover, substantial evidence supports the ALJ’s conclusion to give great

weight to Dr. Kessler’s opinion rather than to Dr. Smyth and Dr. Brenizer’s opinions.

“Although the contrary opinion of a non-examining medical expert does not alone

constitute a specific, legitimate reason for rejecting a treating or examining

physician’s opinion, it may constitute substantial evidence when it is consistent with


                                          3
other independent evidence in the record.” Tonapetyan v. Halter, 242 F.3d 1144,

1149 (9th Cir. 2001). The ALJ found Dr. Kessler’s opinion that Clark would be

limited to conducting simple tasks with only occasional contact with the public to

be consistent with the objective findings of the examining experts. See Ford v. Saul,

950 F.3d 1141, 1154 (9th Cir. 2020) (holding that in cases of conflict between

medical opinions, the ALJ need only give “specific and legitimate reasons”

supported by the record for rejecting an examining doctor’s opinion).

      2.     Substantial evidence supports the ALJ’s “specific, clear and

convincing reasons” for discounting Clark’s own testimony on her limitations.

Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (citation omitted). The ALJ

noted that Clark’s comments regarding the “intensity, persistence and limiting

effects” of her symptoms were not consistent with evidence in the record. For

example, in July 2014, approximately seven months before her SSI application, her

primary care physician described her as appearing alert and cooperative, with a

normal attention span and mood. Her physician recommended that she restart

psychiatric medication and advised her to stop using alcohol and other drugs. And

a few months after her SSI application, Clark noted some improvement in her

depression and a positive reaction to medication. Additionally, the ALJ noted that

Clark made conflicting reports about her alcohol use. See Carmickle v. Comm’r,

SSA, 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical record


                                         4
is a sufficient basis for rejecting the claimant’s subjective testimony.”). The ALJ

also noted that Clark’s symptoms showed some improvement with treatment. “Such

evidence of medical treatment successfully relieving symptoms can undermine a

claim of disability.” Wellington v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017).

Moreover, the ALJ appropriately acknowledged some of Clark’s limitations by

restricting her residual functional capacity to “understanding, remembering, and

carrying out simple, routine, and repetitive tasks with no more than occasional

contact with the general public.”      Substantial evidence supports the ALJ’s

conclusions.

      AFFIRMED.




                                        5